Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/24/2021, with respect to the rejections of claims 1, 4-9 and 13-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1, 4-9, 13-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a system, comprising: a mobile application on a mobile device operable to communicate an access control, the application is operable to receive a mobile key from the local portal access control and from that to retrieve a mobile credential for authorizing a user to access aw the access control, the access control operable to communicate with a local portal to receive a pre-shared password based on information shared before a user’s arrival to encrypt the mobile credential after generating the mobile credential to make the mobile key, the mobile key secured by the pre-shared password, the application operable to decrypt the mobile credential from the mobile key in response to entering the pre-shared password into the application, wherein the mobile key is secured by the pre-shared password and the user does not need to manage an account and associated password; and a mobile key card for the access control, the mobile key communicated from the mobile key card to the mobile application, the mobile key first communicated from the mobile key card to the access control and from thence from the access control to the mobile application such that the mobile key on the mobile application is operable to access the access control.
Regarding claim 14, the prior art fails to disclose or fairly suggest a method of local key distribution, the method comprising: entering a pre-shared password to encrypt a mobile credential, the pre-shared password based on information shared before a user’s arrival; communicating the encrypted mobile credential from an access control to a mobile application on a mobile device; entering the pre-shared password to the application on the mobile device to decrypt the mobile credential; and communicating a mobile key first communicated from a mobile key card to the access control and thence from the access control to the mobile application such that the mobile key on the mobile application is operable to access the access control.
Dependent claims 4-9, 13, 15-22 and 24 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687